Exhibit 10.2


THIRD AMENDMENT TO EMPLOYMENT AGREEMENT
This Third Amendment to Employment Agreement (“Third Amendment”) dated as of
May 17, 2018, is entered into by and between Lainie Goldstein (the “Employee”)
and Take-Two Interactive Software, Inc. (the “Employer” or the “Company”).
WHEREAS the Employee and the Employer desire to amend the terms of Employee’s
May 12, 2010 Employment Agreement (the “May 2010 Agreement”), including the
First Amendment thereto dated October 25, 2010 (the “First Amendment”) and the
Second Amendment thereto dated August 27, 2012 (the “Second Amendment,” or
collectively with the May 2010 Agreement and the First Amendment, the
“Employment Agreement”);
NOW, THEREFORE, in consideration of their mutual promises, Employee and the
Employer hereby agree to this Third Amendment to the Employment Agreement as
follows:
1.
Section 1 of the Employment Agreement is hereby amended and restated in its
entirety to read as follows:



1.
The Employee and Company agree to extend the term of the Employment Agreement
for a 5-year period commencing on April 1, 2018 and continuing through March 31,
2023 (the “Initial Term”). After the Initial Term, this Agreement shall be
renewable automatically for successive one-year periods (each such period being
referred to as a “Renewal Term” and together with the Initial Term referred to
as the “Term”), unless, at least ninety (90) days prior to the expiration of the
Initial Term or any Renewal Term, either the Employee or the Employer gives
written notice that employment will not be renewed (as the case may be, a
“Notice of Non-Renewal”).



2.
Section 3(a) of the Employment Agreement is hereby amended and restated in its
entirety to read as follows:

a)
Effective as of April 1, 2018 and continuing for the Term, the Employer shall
pay the Employee a gross yearly salary (the “Salary”) of $850,000, in accordance
with the Employer’s standard payroll practices. Although Employee agrees that
Employee is not eligible for automatic increases to Salary during the Term, such
Salary shall be subject to ongoing review by the Employer and may be increased
from time to time, as determined by the Employer.



3.
Sections 3(b) and 3(c) of the Employment Agreement are hereby amended and
restated in their entirety to read as follows:

b)
The Employee shall be eligible for an annual incentive award in each of the
Company’s fiscal years during the Term (the “Annual Discretionary Bonus”) at a
target amount equal to 100% of Employee’s Salary in the fiscal year for which
the Annual Discretionary Bonus award relates and a maximum amount equal to 200%
of Employee’s Salary in the fiscal year for which the Annual Discretionary Bonus
award relates, subject to and



1



--------------------------------------------------------------------------------




in accordance with the terms and conditions of the Take-Two Interactive
Software, Inc. Annual Incentive Plan (the “AIP”), a copy of which is attached as
Exhibit A. Notwithstanding the Company’s ability to modify or amend the AIP
generally, the grids applicable to the calculation of Employee’s Annual
Discretionary Bonus are as set forth on page 5 of the AIP and may not be amended
or modified adversely as to Employee.


c)
[intentionally omitted]



4.
Section 3(d) of the Employment Agreement is hereby amended and restated in its
entirety to read as follows:

d)
The Employee is eligible to continue to participate in the Take-Two Interactive
Software, Inc. 2017 Stock Incentive Plan (the “Equity Plan”) at a level
commensurate with Employee’s senior position in the Company. Employee’s target
annual equity grants shall range in value from $1,000,000 to $3,000,000,
provided that all determinations as to eligibility to receive equity awards, as
well as the amount of any such equity grants, if any, made under the Equity Plan
as may be amended and in effect at such time, shall be made in the Company’s
sole discretion, subject to final approval by the Compensation Committee of the
Board of Directors (the “Board”).



5.
Section 3(e) of the Employment Agreement is hereby amended to add the following
sentence to the end thereof: “If the Stay Bonus becomes payable in connection
with Employee’s termination without Cause as provided above, the Stay Bonus will
be paid within 60 days following such termination.

 
6.
Section 3(f) is hereby added to the Employment Agreement to read as follows:

f) In the event the Company makes a bonus or incentive compensation payment or
equity award (collectively, Incentive Award(s)”) to the Employee on or after
April 1, 2018 where (i) the Incentive Award was predicated upon achieving
certain financial results that were subsequently determined to have been
erroneously reported; and (ii) the Board determines that the Employee engaged in
knowing or intentional fraudulent or illegal conduct that caused or
substantially caused such erroneous reporting to have occurred; and (iii) a
lower Incentive Award would have been made to the Employee based upon the
corrected financial results, the Board may require in accordance with the
Corporate Governance Guidelines of the Company, within four years after the
Incentive Award was made, and to the extent practicable under applicable law,
recovery from the Employee in the amount by which the Employee’s Incentive
Award(s) for the relevant period exceeded that lower payment of the Incentive
Award that would have been made based on the corrected financial results (as
determined by the Company) including by way of cancellation of outstanding
restricted equity awards and options previously granted to the Employee on or
after the April 1, 2018.


2



--------------------------------------------------------------------------------




7.
Section 6(b) of the Employment Agreement is hereby amended to add the following
sentence to the end thereof: “Any such pro-rata target Bonus as provided in this
subsection (b) shall be paid within 60 days following Employee’s death or
termination due to disability, as applicable.”

 
8.
Section 6(c) of the Employment Agreement is hereby amended and restated in its
entirety to read as follows:

c) In the event that the Employee’s employment with the Employer is terminated
by action taken by the Company without Cause (other than in accordance with
Section 6(b) above) or by a Notice of Non-Renewal from the Company, then the
Employer shall have no further obligations or duties hereunder to the Employee,
except for payment of the amounts described in this Section 6(c) and as provided
in Section 8(g), and Employee shall have not further obligations or duties
hereunder to the Employer, except as provided in Section 7. In the event of such
termination, and provided the Employee executes and does not revoke a full
release and waiver of claims in a form substantially the same as that annexed
hereto as Exhibit B (the “Release Agreement”), then the Employee will be
eligible to receive: (i) the following benefits for a period of twenty-four (24)
months following the Employee’s termination of employment (the “Severance
Period”): (A) continuation of the Employee’s Salary as in effect on the date of
termination, in accordance with the Employer’s standard payroll practices; and
(B) provided that Employee timely elects and remains eligible for continuation
coverage under the Consolidated Omnibus Budget Reconciliation Act, as amended
(“COBRA”), the Employer shall pay the full amount of Employee’s premiums (the
“COBRA Premiums”) for the Employer’s group health insurance, at Employee’s then
current election levels, provided that if the COBRA continuation period expires
prior to the end of the Severance Period, the Company shall pay the Employee (x)
a cash amount equal to the COBRA premiums that the Company would have been
required to pay under this subsection (B) for the remainder of the Severance
Period and (y) a full tax gross-up with respect to such cash payment so that
Employee has no after tax consequences with respect to such cash payment and the
related tax gross up payment, each, subject to applicable withholding, and
provided further that the Employer reserves the right to restructure the
foregoing arrangement in any manner necessary or appropriate to avoid fines,
penalties or negative tax consequences to the Employer or the Employee
(including, without limitation, to avoid any penalty imposed under the Patient
Protection and Affordable Care Act or the guidance issued thereunder), as
determined by the Employer in its good faith discretion; (ii) an amount equal to
two times the Employee’s target Annual Discretionary Bonus as set out in Section
3(b); (iii) payment of a pro-rated portion of Employee’s Annual Discretionary
Bonus for the fiscal year in which Employee’s termination occurs, calculated as
follows: (A) if Employee’s termination occurs on or prior to the last day of the
second fiscal quarter of a fiscal year, 50% of the Employee’s target Annual
Discretionary Bonus as set out above in Section 3(b); or (B) if Employee’s
termination


3



--------------------------------------------------------------------------------




occurs on or after the first day of the third fiscal quarter of a fiscal year,
100% of the Employee’s target Annual Discretionary Bonus as set out above in
Section 3(b); (iv) all unpaid bonuses (including Annual Discretionary Bonuses)
with respect to the last full fiscal year of the Employee’s employment with
Employer, if any, that would have been paid but for Employee’s termination
without Cause; and (v) immediate vesting of all restricted equity previously
granted to the Employee by the Employer, effective immediately prior to the
termination of the Employee’s employment (the “Severance Benefits”). The
Severance Benefits described in subsections (i)(A), (ii), (iii), and (iv) will
be paid or commence, as applicable, on the 60th day following the date of the
Employee’s termination of employment, provided that the Employee has signed the
Release Agreement referenced herein and it has become irrevocable before such
60th day, and provided further that any installments that otherwise would have
been payable to the Employee on the normal payroll dates occurring during the
first 60 days following the Employee’s termination of employment will be paid in
a lump sum payment on such 60th day.
9.
Section 7(k) is hereby added to the Employment Agreement to read as follows:



(k)
Nothing in this Agreement shall prohibit or restrict Employee from initiating
communications directly with, responding to any inquiries from, providing
testimony before, providing confidential information to, reporting possible
violations of law or regulation to, or from filing a claim or assisting with an
investigation directly with a self-regulatory authority or a government agency
or entity, including the U.S. Equal Employment Opportunity Commission, the
Department of Labor, the National Labor Relations Board, the Department of
Justice, the Securities and Exchange Commission, Congress, and any agency
Inspector General (collectively, the “Regulators”), or from making other
disclosures that are protected under the whistleblower provisions of state or
federal law or regulation. Employee does not need the prior authorization of the
Company to engage in such communications, respond to such inquiries, provide
confidential information or documents to the Regulators, or make any such
reports or disclosures to the Regulators. Employee is not required to notify the
Company that Employee has engaged in such communications with the Regulators. If
Employee is required by law to disclose confidential information, other than to
Regulators as described above, Employee shall give prompt written notice to the
Company so as to permit the Company to protect its interests in confidentiality
to the extent possible. Federal law provides criminal and civil immunity to
federal and state claims for trade secret misappropriation to individuals who
disclose a trade secret to their attorney, a court, or a government official in
certain, confidential circumstances that are set forth at 18 U.S.C. §§
1833(b)(1) and 1833(b)(2), related to the reporting or investigation of a
suspected violation of the law, or in connection with a lawsuit for retaliation
for reporting a suspected violation of the law.





4



--------------------------------------------------------------------------------




10.
Section 8(i) of the Employment Agreement is amended to add the following to the
end thereof: “All payments to be made upon a termination of employment under
this Agreement may only be made upon a “separation from service” under Section
409A. For purposes of Section 409A, each payment hereunder shall be treated as a
separate payment and the right to a series of payments under this agreement
shall be treated as a right to a series of separate payments. Any reimbursements
and in-kind benefits provided under this Agreement will be made or provided in
accordance with the requirements of Section 409A. In no event may Employee
directly or indirectly, designate the calendar year of a payment. With respect
to any payments that are subject to Section 409A, in no event shall the timing
of Employee’s execution of a Release Agreement, directly or indirectly, result
in Employee designating the calendar year of payment of any amount set forth in
Section 6 above, and if a payment of any amount set forth in Section 6 above is
subject to Section 409A and could be made in more than one taxable year, based
on timing of the execution of the Release Agreement, payment will be made in the
later taxable year.”



11.
The Employment Agreement, together with this Third Amendment, comprise the
parties’ entire agreement and supersede any and all other agreements, either
oral or in writing, between Employee and the Company with respect to Employee’s
employment by the Employer, and contain all of the covenants and agreements
between Employee and the Company with respect to such employment in any manner
whatsoever. Any modification or termination of the Employment Agreement,
including this Third Amendment, will be effective only if in writing and signed
by both parties. Except as expressly set forth in this Third Amendment, the
Employment Agreement and all of its provisions shall continue unchanged, in full
force and effect, for the duration of Employee’s employment with the Company.



12.
This Third Amendment may be executed by the parties in one or more counterparts,
each of which shall be deemed to be an original but all of which taken together
constitute one and the same agreement, and shall become effective when one or
more counterparts has been signed by each of the parties hereto and delivered to
each of the other parties hereto.





TAKE-TWO INTERACTIVE SOFTWARE, INC.


By:    /s/ Karl Slatoff            
Karl Slatoff
President


EMPLOYEE






/s/ Lainie Goldstein        
Lainie Goldstein





5

